Citation Nr: 1137186	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-05540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals of a low back injury with degenerative disc disease of the lumbosacral spine (low back disability), evaluated as 20 percent disabling for the periods from January 6, 2004, until April 25, 2007, and from June 1, 2007, until February 19, 2010; and evaluated as 40 percent disabling for the period beginning February 20, 2010.

2.  Entitlement to an increased evaluation for service-connected lumbar radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.
 
3.  Entitlement to an increased evaluation for service-connected lumbar radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1988 until March 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2004, December 2004 and June 2006 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board previously considered this appeal in May 2008 and December 2009 and remanded the claims for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought.  As such, this matter is properly returned to the Board for appellate consideration.  

The appeal initially included a claim for entitlement to service connection for anxiety.  During the pendency of the appeal, the RO granted service connection for a mood disorder in a January 2011 rating decision and advised the Veteran this was a full grant of benefits.  Because the Veteran has not filed a notice of disagreement pertaining to this rating determination, this issue is not before the Board for appellate review.  38 U.S.C.A. § 7105(a).

The issue of TDIU is being remanded and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability more nearly approximates limitation of forward flexion to less than 30 degrees for the periods from January 6, 2004, until April 25, 2007, and from June 1, 2007, until February 19, 2010.

2.  The Veteran's low back injury disability is not productive of unfavorable ankylosis of the entire thoracolumbar spine at any time during the appeal period.   

3.  The Veteran's lumbar radiculopathy of the right lower extremity is not productive of moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's lumbar radiculopathy of the left lower extremity is not productive of moderate incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for the Veteran's low back disability for the periods from January 6, 2004, until April 25, 2007, and from June 1, 2007, until February 19, 2010, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an evaluation in excess of 40 percent for residuals of a low back injury with degenerative disc disease of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for an evaluation in excess of 10 percent for lumbar radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2004, April 2006, June 2008, and January 2010 that fully addressed all notice elements.  The January 2004 letter, which was sent prior to initial adjudication of the claim, informed the Veteran of the types of evidence not of record needed to substantiate her claims and the division of responsibility between the Veteran and VA for obtaining the required evidence.  The April 2006 letter requested records or completed authorizations for two private physicians.  The June 2008 letter provided the Veteran with the applicable Diagnostic Codes for her claimed disabilities and indicated the Veteran should submit evidence concerning how her condition had worsened in compliance with Vazquez-Flores v. Shinseki.  This letter also provided information on the assignment of disability ratings and effective dates pursuant to Dingess v. Nicholson.  The January 2010 letter reiterated the criteria required to substantiate the claims.  The claims were subsequently readjudicated in a January 2011 Supplemental Statement of the Case (SSOC).  Therefore, any failure in the content or timing of the notice is not prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and also providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and reports of VA examinations.  The Veteran submitted private medical records and statements in support of her claim.  The Veteran also presented testimony at a Travel Board hearing in September 2007.

The Board notes that the Veteran submitted a statement in March 2009 indicating that she was going to have another magnetic resonance imaging test (MRI) performed and further noting that her orthopedic doctor wanted to test for nerve damage of the legs and arms.  Subsequently, in January 2010 the RO advised the Veteran to send any treatment records related to her claimed conditions and provided medical authorizations should she require VA's assistance in obtaining the records.  The Veteran responded that she would send more information; however, she never provided any additional records.  The Veteran also did not provide an executed authorization so VA could assist her in obtaining records.  Furthermore, the Veteran has not affirmatively advised VA that she underwent the MRI or nerve testing or notified VA of the name or address of the physician.  As such, the Board finds the Veteran has not adequately identified the custodian holding the records or provided an authorization as required by 38 C.F.R. § 3.159(c)(1)(i).  Without such information, a remand solely to search for these records is not necessary.  It has been held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Board notes that the Veteran was afforded VA examinations of the spine in November 2004, March 2006, April 2006 and most recently in February 2010.  These examinations provided findings that can be applied to the Schedule for Rating Criteria.  The Board finds these examinations are adequate as the examiners considered the Veteran's subjective history and complaints and performed a thorough physical examination providing all necessary findings to evaluate the claim.  As such, the absence of the MRI and nerve study, if they were in fact performed, is not prejudicial to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Lumbosacral Spine

The Veteran seeks an increased rating for her service-connected low back disability.  The RO granted service connection for the condition in a September 1993 rating decision.  At that time, a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5295.  In January 2004, the Veteran contended the 10 percent evaluation did not accurately reflect the severity of her disability and applied for an increased evaluation.  During the pendency of the appeal, the RO granted an increased 20 percent evaluation, effective January 6, 2004, in a December 2004 rating decision.  Subsequently, the RO granted a temporary total evaluation under 38 C.F.R. § 4.30 for the period from April 26, 2007, until May 31, 2007, and granted an increased 40 percent evaluation, effective February 20, 2010.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased disability rating remains on appeal and consists of the following questions: 1) whether an evaluation in excess of 20 percent is warranted for the period from January 6, 2004, until April 25, 2007; 2) whether an evaluation in excess of 20 percent is warranted for the period from June 1, 2007, until February 19, 2010; and 3) whether an evaluation in excess of 40 percent is warranted for the period beginning February 20, 2010.  The period from April 26, 2007 until May 31, 2007 is not presently on appeal because the Veteran is in receipt of the maximum benefit available.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance for an increased 40 percent evaluation since January 6, 2004, and the appeal will be allowed.

As noted above, the Veteran's residuals of a low back disability was rated under Diagnostic Codes 5299-5295.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the claim under Diagnostic Code 5295 for a lumbosacral strain.  Prior to the Veteran's claim for an increase, the regulations used to evaluate diseases and injuries of the spine were changed.  The Veteran's service-connected residuals of a low back injury with degenerative disc disease of the lumbosacral spine continued to be rated as a lumbosacral strain, now listed under Diagnostic Code 5237.

The Schedule for Rating Criteria mandates that disabilities of the spine rated under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic Code 5243 for intervertebral disc syndrome.  Under Diagnostic Code 5243, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A note after Diagnostic Code 5243 also provides that if intervertebral disc syndrome is present in more than one spinal segment with clearly distinct effects, each segment may be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In the present case, the Veteran has clearly been treated consistently for her low back disability.  The record reflects the Veteran was seen by physicians, orthopedists, and neurosurgeons and treated with pain medication, muscle relaxants, physical therapy, epidural injections, TENS unit, discography, and intradiskal electrothermal therapy (IDET) procedure.  The Veteran's claim for an increased evaluation was dated January 6, 2004, and was received by the RO on January 12, 2004.  Accordingly, the Board considered findings from January 2003; however, in the present case the first records documenting relevant findings during this period are from September 2003.  38 C.F.R. §3.400 (noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).  

VA outpatient treatment records in September 2003 documented complaints of increased pain; however, these records provided no range of motion findings.  Significantly, during this period, the Veteran denied bowel or bladder function impairment.  During a January 2004 VA outpatient treatment visit, the Veteran reported continued pain which increased with prolonged sitting and activities.  Examination of the low back reflected -50% motion in all planes.  Tenderness to palpation was noted at the right lower paraspinal area with radiation symptoms.  

A March 2004 private physical therapy record noted frequent pain in the right anterior proximal lower extremity and hip and decreased mobility with bending and twisting.  The Veteran had forward flexion to 25 degrees, extension to 6 degrees, and lateral flexion to 20 degrees.  The physician noted that palpation resulted in increased spasm and tone of the thorocolumbar and lumbosacral spine right paraspinals and tenderness at L3-4 and L4-5 was noted.  A March 2004 VA outpatient treatment record noted complaints of pain with little symptom improvement.  A TENS unit was provided.  Clinical examination reflected forward flexion was limited by -50% by pain.  The physician also noted the Veteran was unable to extend past neutral because of fear of pain.  No significant discomfort was noted with oblique extension.  

A June 2004 private physical therapy record documented intermittent pain in the central L3-4, L4-5 and L5-S1 segments with occasional radicular pain in the right buttock and anterior thigh.  Range of motion findings demonstrated flexion to 40 degrees with increased pain and extension to 20 degrees.  Lateral flexion was within normal limits.  A June 2004 letter from T.L.F., D.O. reported the Veteran's complaints of constant, dull, achy to sharp, stabbing bilateral low back pain with intermittent radiation down the right extremity toward the knee.  The Veteran denied abnormal bowel or bladder symptoms, weight loss, fever, chills or night pain.  Symptoms were exacerbated with activity and relieved by changing positions.  While the physician indicated the range of motion was monitored and restricted in all planes, he did not report the range of motion findings.  The physician did report tenderness to palpation in the paraspinals most marked on the right and midline.  A July 2004 private physical therapy record documented complaints of frequent pain in the central lumbosacral spin with occasional radicular symptoms in to the right buttock and anterior hip.  Flexion was found to 45 degrees with increased right radicular symptoms, extension was within normal limits and lateral flexion was to 20 degrees.  

The Veteran was afforded a VA examination in November 2004 to assess the severity of her disability.  She reported gradually increasing pain which she treated with medication.  She indicated she did not work because of back pain and in order to care for her disabled daughter.  Coughing and repetitive bending increased pain.  She denied bowel or bladder involvement.  The Veteran had a normal gait and ambulated without a cane.  Repetitive flexion caused some pain, but no increased pain that the Veteran voiced.  L5 and sacrum were a little tender, more at the right sacroiliac joint.  The lateral aspect of the hips was also tender.  Upon range of motion testing the examiner noted that pain began at 27 degrees of forward flexion and the Veteran would not flex beyond 54 degrees due to increased pain.  On extension, pain began at 5 degrees and the Veteran did not extend beyond 14 degrees due to pain.  Right bending was found to 24 degrees with pain, left bending to 32 degrees without pain and rotation was 30 degrees bilaterally without pain.  The examiner noted that repeat bending caused some pain. 

A March 2006 private record noted complaints of progressively worse back pain with radicular pain into the left lateral thigh.  Pain increased with sitting, coughing and sneezing.  The Veteran was also awakened at night by pain.  Objective examination reflected moderate spasms of the lumbar paraspinals, left greater than right.  The Veteran ambulated independently without assistive devices and had a mild antalgic gait pattern.  Range of motion testing reflected forward flexion from 0-45 degrees and reports of lumbar disc pain.  The physician also noted the Veteran deviated to the right on return to standing.  Extension was 25% of the range of motion with discomfort.  Private treatment records reflect the Veteran underwent a 3-level discography at L3-4, L4-5 and L5-S1 in March 2006.  

Another VA examination was provided in March 2006 to assess the severity of the low back disability.  The Veteran reported severe low back pain radiating to the bilateral lower extremities, worse on the left side.  Pain was described as constant and aching and was aggravated by activities such as bending, standing and walking.  The Veteran denied bowel or bladder incontinence.  The Veteran did not report additional limitation following repetitive use or during flare-ups.  She denied incapacitating episodes during the prior 12 month period.  The Veteran used a back brace but no other assistive devices.  Clinical examination showed forward flexion from 0-50 degrees associated with pain throughout the range of motion.  Extension was from 0-15 degrees with pain throughout.  Lateral bending was 0-15 degrees and rotation was 0-20 degrees.  Pain was noted at the endpoints of lateral bending and rotation.  Range of motion was the same after five repetitive range of motion tests.  There was no evidence of fatigue, weakness, or lack of endurance.  

An April 2006 VA brain and spinal cord examination noted complaints of low back pain steadily radiating down the bilateral lower extremities, more on the left.  Back pain was aggravated by prolonged sitting and any strenuous physical activity.  Lying down on one side did not alleviate pain and pain was also associated with spasms.  The examiner noted positive tenderness on the L4-5 lumbar paravertebral muscles with slight spasm of that region.  Forward flexion was limited to 45 degrees.  Lateral flexion and lateral bending were 15 degrees and extension was limited to 18 degrees.  

As noted above, the Veteran underwent an IDET procedure in April 2007.  Treatment records after this procedure reflect continued complaints of significant low back pain with radiation down the right lower extremity into the thigh and groin.  Pain with flexion and extension was noted; however, findings were not provided in degrees of motion.  A September 2007 private record noted complaints of pain and "electric shocks" on the left side of the low back.  Physical examination documented decreased range of motion secondary to pain; however, no findings were provided in degrees of motion.  The physician indicated that if treatment failed there was nothing else he could offer the Veteran and would recommend surgery.  An October 2007 letter from a private physician explained the Veteran had increased pain and "extremely limited" mobility since the April 2007 IDET.  Private records in November and December 2007 reflect the Veteran treated with lumbar facet nerve blocks; however a December 2007 private record noted there was minimal improvement from these nerve block injections and the physician indicated that he did not feel he had much more to offer the Veteran.

Most recently, the Veteran underwent a VA examination in February 2010.  The Veteran reported low back pain that radiated to the bilateral lower extremities, worse on the right side.  Pain was intermittent and noted to be aggravated by sitting and prolonged standing.  The Veteran denied bowel or bladder incontinence.  The examiner noted the Veteran failed conservative treatment including pain medication, physical therapy, epidural steroid injection and IDET.  Pain remained severe and interfered with activities of daily living.  The Veteran used a back brace but did not use any other assistive device.  She described pain after repetitive use and during flare-ups.  She denied incapacitating episodes during the prior 12 months.  Clinical examination reflected tenderness to palpation over the lumbar paraspinals.  Range of motion studies reflected 0-10 degrees of extension with pain throughout and 0-15 degrees of flexion.  The examiner noted the Veteran did not flex further because of severe back pain.  She refused to do repetitive range of motion due to the severity of the back pain.  Lateral bending was from 0-15 degrees bilaterally and rotation was from 0-20 degrees bilaterally.  There was pain at the endpoints of motion for lateral bending and rotation.  

The Veteran also provided statements and testimony in support of her claim.  In a September 2007 statement, the Veteran explained her back injury affects "every moment" of her life.  She reported pain with sitting, standing and walking and described difficulty dressing, shaving her legs and cutting her toenails because she could not bend.  She also reported difficulty sleeping due to discomfort.  The Veteran also provided testimony at a September 2007 Board hearing.  She testified that she was trying to avoid having a fusion surgery.  She explained she treated with a physician and a neurosurgeon for pain and took both pain medication and muscle relaxers.  She indicated she was incapacitated approximately one day a week.

When the evidence of record is reviewed under the schedular criteria set forth above, the Board finds that a higher 40 percent evaluation is warranted for the entire appeal period.  As noted above, an 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is evidence of favorable ankylosis of the entire thoracolumbar spine.  Specifically, the records reflect varying findings of flexion ranging from 25 to 45 degrees.  While many of the treatment records reflect flexion to 40 or 45 degrees, these records also describe significant pain.  However, those treatment records fail to provide distinct findings reflecting the effect of pain in degrees of motion.  Significantly, the records which do provide distinct range of motion findings to delineate where there was pain on motion were the March 2004 private physical therapy record and the November 2004 VA examination which concluded the Veteran had 27 and 25 degrees of flexion respectively.  After the IDET procedure, although the records do not provide exact range of motion findings, the records clearly demonstrate the Veteran's back disability was significant.  In fact, in October 2007 the Veteran's motion was described as "extremely limited."  Furthermore, the records from September to December 2007 reflected that treating physician's felt the only option that may help the Veteran was surgical intervention and that there was not much else they could do to increase motion or alleviate pain.  By February 2010 the VA examiner noted the Veteran failed conservative treatment and documented flexion limited to 15 degrees.  

While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40 (noting that disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance and indicating that a part which becomes painful on use must be regarded as seriously disabled); Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 at *11 (U.S. Vet. App. August 23, 2011) (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of  'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' may constitute functional loss); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991) (noting that "functional loss due to pain is to be rated at the same level as the functional loss where flexion is impeded").  In this case, as noted above, the Veteran has significant low back pain which she treated with medication, muscle relaxers, a TENS unit, epidural injections, physical therapy and surgical intervention.  Furthermore, during the appeal period records have found that the Veteran's pain limits her flexion to 27, 25 and even 15 degrees.  Therefore, resolving all doubt in the Veteran's favor, the Board finds the evidence more nearly approximates the criteria for an increased 40 percent evaluation. See 38 C.F.R. §§ 4.3, 4.7.

An evaluation in excess of 40 percent is not warranted at any time as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine. Rather, the evidence clearly demonstrates the Veteran has continued to retain motion in her lower back, albeit severely limited.  As described above, even considering the effects of pain, the Veteran retained motion from 15 to 45 degrees.  While the Veteran has significant pain, there is nothing in the record that suggests the pain resulted in the Veteran keeping her spine fixed in flexion or extension and results in difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, limited breathing due to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the coastal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation or neurologic symptoms from nerve root stretching.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased disability rating based solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202.

The Board also considered whether evaluating the Veteran's condition under Diagnostic Code 5243 for intervertebral disc syndrome would result in a higher evaluation.  However, there is no evidence that the Veteran's residuals of a low back injury with degenerative disc disease of the lumbosacral spine resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during this period.  Rather, the VA and private records reflect that the Veteran was never prescribed bed rest during this time.  In fact, the Veteran denied incapacitating episodes during the March 2006 and February 2010 VA examinations.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable to the present case.

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the lumbar spine.  As will be discussed in detail below, the Veteran is already in receipt of separate evaluations for radiculopathy of the bilateral lower extremities.  Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran has consistently denied the presence of any associated bowel or bladder impairment or other neurological disability that would warrant such an evaluation.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period and the increased 40 percent, but no higher, is warranted for the entire appeal.

Bilateral Radiculopathy

The Veteran also seeks increased evaluations for her service-connected bilateral lumbar radiculopathy.  By way of history, the RO granted a separate 10 percent evaluation for right lumbar radiculopathy in a December 2004 rating decision.  The RO granted a separate 10 percent evaluation for left lumbar radiculopathy in a June 2006 rating decision.  Both 10 percent evaluations were rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve and were effective January 6, 2004.  Notably, the Veteran has not appealed the effective date for these grants.  

Diagnostic Code 8520 provides for a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; and a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation will be assigned when there is complete paralysis of the sciatic nerve with symptoms such as the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The words "moderate", "moderately severe", and "severe" are not defined in the rating schedule and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

As noted above, the Veteran has treated for significant low back disability and has been found to have related lumbar radiculopathy of the bilateral lower extremities.  VA outpatient treatment records dated in September 2003 reflect the Veteran denied any loss of sensation, weakness or numbness of the lower extremities.  Neurological examination performed during these visits reflected sensation was grossly intact and a September 2003 VA outpatient treatment record documenting bilateral patellar reflexes and ankle jerk reflexes were intact and symmetrical.  Sensation was also intact to soft and sharp discrimination.  The Veteran continued to deny radiation during a January 2004 VA outpatient treatment visit; however, she reported some weakness of the right lower extremity.  Examination reflected tenderness to palpation of the right lower paraspinal area with radiation symptoms.  Supine straight leg raise was negative bilaterally.  Neurological examination reflected pain limited to bilateral high frequency worse on the right.  Muscle strength was 5/5 throughout and sensation was intact to light touch bilaterally.  Reflexes were 2/4 bilaterally.  The assessment indicated there were no clinical signs of radiculopathy.  Another January 2004 VA outpatient treatment record also reflected the Veteran denied tingling or numbness of the bilateral lower extremities and sensation was noted to be intact.

A March 2004 private physical therapy record noted complaints of pain which also appeared in the right aneterior proximal lower extremity and hip.  The Veteran also reported decreased strength of the right lower extremity.  A slight antalgic gait was noted in the right lower extremity.  Strength was 5/5 in the right ankle dorsiflexion, left hip dorisflexion, left knee dorsiflexion and left ankle dorsiflexion.  Strength was 4+ in the right knee flexion and left ankle plantar flexion.  Strength was 4 in the right hip flexion and right ankle plantar flexion.  Reflexes of the patella and Achilles were 2+ throughout.  Sensation of the bilateral lower extremities was intact and symmetrical to light touch. Straight leg raise test and lower limb tension test were positive bilaterally.  

A March 2004 VA outpatient treatment record indicated straight leg raise was negative for radicular symptoms.  Manual muscle test was 5/5 bilaterally and muscle strength reflexes were 2/4 in the knees and ankles.  The impression noted there was no sign of acute lumbosacral radiculopathy.  A June 2004 private physical therapy record documented back pain with occasional radicular pain in the right buttock and anterior thigh.  Manual muscle test was 5/5 in the bilateral knees and ankles and right sided hip flexion and was 4/5 in left sided hip flexion.  A June 2004 letter from T.L.F., D.O. noted complaints of back pain with intermittent radiation down the right lower extremity toward the knee.  Positive findings included decreased sensation in patchy distribution throughout the right lower extremity.  The impression was L5-S1 disc herniation and lumbar radiculopathy.  A July 2004 private physical therapy record documented complaints of pain of the central lumbosacral spine with occasional radicular symptoms.  

During the November 2004 VA examination the Veteran complained of pain that centered around the right sacroiliac joint, spread a few inches from that point and went to the hips, across the thigh to the medial aspect of the knee.  The Veteran ambulated with a normal gait and walked without a cane.  There was tenderness at the right sacroiliac joint and the lateral aspect of the buttocks tending to the hips.  There was also some tenderness in the groin area above the trochanter.  Straight leg raise test was negative.  Patellar and Achilles deep tendon reflexes were symmetric.  The diagnosis was low back pain due to strain without sciatica.  

A March 2006 private treatment record noted complaints of radicular pain into the left lateral thigh.  Deep pressure of lumbar trigger points radiated pain to the left lateral hip.  Tenderness of the anterior-posterior glide of the lumbar spinous processes was noted.  The right piriformis was tender to palpation.  The Veteran could heel and toe walk without difficulty and ambulated independently without assistive devices.  She had a mild antalgic gait pattern.  Strength of the extremities was generally normal.  

The March 2006 VA examination noted complaints of back pain radiating into the bilateral lower extremities, worse on the left side which involved the lateral aspect of the thigh, leg and foot.  She described tingling and numbness over the lateral aspect of the thigh and leg and the dorsal aspect of the foot.  Neurological examination reflected straight leg raise and Patrick tests were negative.  Muscle strength was 5/5 in the bilateral lower extremities.  Sensation was impaired to light touch in the left foot.  Reflexes were 1+ at the bilateral knees and absent at the bilateral ankles.  Babinski test was negative and there was no ankle clonus.  The impression included lumbar radiculopathy and left sacroilitis.  The April 2006 VA brain and spinal cord examination noted complaints of back pain steadily radiating down the bilateral lower extremities, worse on the left.  The Veteran reported weakness of the right lower extremity and numbness of the left lower extremity.  Neurological examination reflected strength of 5/5 all over and tone bulk was described as normal.  Deep tendon reflexes were 2+ and symmetrical in the lower extremities, including knee jerks.  Ankle jerks were trace to 1+ and symmetrical.  Plantars were flexor.  Straight leg raise test was up to 55-65 degrees bilaterally.  The Veteran could heel and toe walk with some difficulties.  Sensory examination reflected decreased sensation to pinprick on the left L4-5 and L5-S1 distribution in a patchy dermatomal distribution of the left lower extremity and leg and to some extent also the right foot. The diagnosis was chronic bilateral lumbosacral radiculpathy left more than right. 

After the IDET procedure the Veteran continued to complain of radiculopathy.  A September 2007 private record noted that the Veteran was intact for motor strength sensation and deep tender reflexes in the bilateral lower extremities.  

Most recently, the Veteran was afforded a VA examination in February 2010.  The Veteran reported pain radiating to the bilateral lower extremities, worse on the right side, involving the anterior thigh.  She also described intermittent tingling and numbness in the right foot and subjective weakness of the right lower extremity.  Straight leg raising test was negative bilaterally and Patrick test was positive bilaterally.  Motor muscle strength was 5/5 in the bilateral lower extremities.  Sensation was grossly intact to light touch.   Deep tendon reflexes were 2+ at the left knee, 1+ at the right knee and absent at the bilateral ankles.  Babinski was negative and no ankle clonus was noted.  The diagnosis was lumbar radiculitis.  

Reviewing the evidence in light of the rating criteria above reflects that the bilateral lumbar radiculopathy symptomatology is most consistent with the currently assigned 10 percent evaluation for incomplete paralysis of the sciatic nerve, as rated under Diagnostic Code 8520.  As described above, the bulk of the Veteran's symptoms were sensory in nature with complaints of weakness or numbness beginning in January 2004 and objective findings of decreased sensation being found consistently since March 2004.  While the March 2004 and June 2004 private physical therapy records noted diminished muscle strength of 4 or 4+ in various locations, the Board notes that the majority of the records document strength of 5/5 in all locations.  Additionally, at the time of the March 2004 private physical therapy record that noted decreased strength of the right lower extremity, the physician noted that reflexes were 2+ throughout the patella and Achilles and sensation was intact and symmetrical to light touch.  Similarly, at the time of the June 2004 private physical therapy record that noted 4/5 strength of the left-sided hip flexion, the remainder of the muscle strength was 5/5 and the Veteran only reported "occasional radicular pain."  While the March 2004 private physical therapy record noted a positive straight leg raise test, the remainder of the records concluded the straight leg test was negative.  

In sum, the evidence reflects that the Veteran has radicular pain with symptoms which appear more severe in one leg than the other at times.  Significantly, the objective evidence consistently demonstrates decreased sensation throughout the appeal period and trace to absent ankle jerk reflexes beginning in March 2006.  Since there is no objective evidence of motor deficits, limitation of motion of the extremities, painful or weakened motion of the extremities and as the evidence of decreased muscle strength and straight leg raise test are inconsistent, the Board does not find that the evidence more nearly approximates a moderate incomplete paralysis.  

Given the fluctuations in findings, the Board very carefully considered whether staged ratings were appropriate.  However, as noted above, at the time of the March 2004 record that demonstrated diminished muscle strength all other objective findings such as sensation and reflexes were normal.  Additionally, a VA record from that same month reflected 5/5 strength bilaterally, reflexes of 2/5 a negative straight leg raise test and a conclusion that there was no sign of acute lumbosacral radiculopathy.  Similarly, at the time of the March 2006 VA examination which noted ankle reflexes were absent, the remainder of the objective findings demonstrated a negative straight leg raise test, muscle strength of 5/5 and sensation impaired to light touch only in the left foot.  In other words, even when there was evidence of some objective findings such as diminished muscle strength or absent reflexes, the evidence does not more nearly approximate findings of a moderate disability.  Given the above, a staged rating is not appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As more than mild incomplete paralysis of the Veteran's bilateral lower extremities due to the service-connected lumbar spine radiculopathy has not been demonstrated in the clinical evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent the service-connected bilateral lower extremity radiculopathy disability at all times within the appeal period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Board also considered whether the Veteran's residuals of a low back disability and bilateral lumbar radiculopathy disabilities warranted referral for extra- schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating. Id.

In this case, the evidence does not show that the Veteran's disabilities present an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  Concerning the low back disability, the Veteran has reported pain, limited motion, and difficulty performing physical activities or even prolonged sitting or standing.  Such symptoms are contemplated by the schedular criteria in conjunction with 38 C.F.R. § 4.40, 4.55 and 4.59.  The regulations expressly consider limitation of motion, painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, atrophy, instability and even neurological symptoms.  In other words, the currently assigned Diagnostic Code 5237 adequately contemplates all of the Veteran's symptoms.  Concerning the bilateral radiculopathy, the Veteran's complaints of numbness, pain, and impaired sensation are all considered in the criteria for the currently assigned 10 percent rating which contemplates impaired function and sensation including subjective and objective findings of paralysis such as weakness, decreased active movement of the muscles, and atrophy.  In other words the Veteran has not provided evidence of any symptoms which are not expressly contemplated by the rating criteria.  As such, this is also adequately accounted for by the 10 percent ratings that are currently assigned for each of the Veteran's lower extremities.

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

An increased 40 percent evaluation for residuals of a low back injury with degenerative disc disease of the lumbosacral spine is granted for the periods from January 6, 2004, until April 25, 2007, and from June 1, 2007, until February 19, 2010, subject to the law and regulations governing payment of monetary benefits.

An evaluation in excess of 10 percent for the right lower extremity radiculopathy disability is denied.

An evaluation in excess of 10 percent for the left lower extremity radiculopathy disability is denied.


REMAND

A preliminary review of the record reflects that further development is necessary.  The Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.

In the present case, in February 2010, the Veteran advised a VA mental health examiner that she is unable to work because of her orthopedic disability and in order to care for her daughter who has a disability.  Prior treatment records also reflect the Veteran's assertion that she is unable to work because of her low back disability.  Accordingly, the Board finds that a remand is warranted to address the claim of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Specifically, none of the records provide findings concerning the effect of the Veteran's low back disability on her employability.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed to resolve the matter of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

2.  Schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude her from securing and maintaining substantially gainful employment in light of her work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

3.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


